Citation Nr: 0717599	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-36 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hip disability, and if so, whether the claim should be 
granted.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

In April 2005, the Board remanded this case for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.

The Board notes that although the veteran requested a Board 
hearing in his September 2004 substantive appeal (VA Form 9), 
he specifically withdrew his request in an August 2006 
letter.  There are no other outstanding hearing requests of 
record.


FINDINGS OF FACT

1.  In an unappealed July 2000 decision, the Board denied 
service connection for a right hip disorder. 

2.  The evidence associated with the claims file subsequent 
to the July 2000 Board decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim; is not cumulative or redundant of evidence already 
of record; and is sufficient to raise a reasonable 
possibility of substantiating the claim.

3.  A right hip disorder was not present in service and is 
not etiologically related to service, nor was it caused or 
chronically worsened by the veteran's service-connected back 
disorder. 

4.  A left hip disorder was not present in service and is not 
etiologically related to service, nor was it caused or 
chronically worsened by the veteran's service-connected back 
disorder.

5.  A right shoulder disorder was not present in service and 
is not etiologically related to service.  

6.  A left shoulder disorder was not present in service and 
is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for a 
right hip disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

2.  A right hip disorder was not incurred in or aggravated by 
active duty, nor is it proximately due to or a result of the 
service-connected back disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  A left hip disorder was not incurred in or aggravated by 
active duty, nor is it proximately due to or a result of the 
service-connected back disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

4.  A right shoulder disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

5.  A left shoulder disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a claim of entitlement to 
service connection for a right hip disorder, and is also 
seeking entitlement to service connection for disorders of 
his shoulders and hips.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently held that, because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim to 
reopen.  Therefore, no additional notice or development of 
the record is required with respect to the claim to reopen..

With respect to the service connection claims, the record 
reflects that the originating agency provided the veteran 
with the notice required under the VCAA, to include notice 
that he submit any pertinent evidence in his possession, and 
notice of the evidence necessary to establish an initial 
disability rating and effective date, by letter mailed in 
December 2006, after its initial adjudication of the claims.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  While a 
medical opinion was obtained with respect to secondary 
service connection, no opinion has been obtained with respect 
to direct service connection.  The Board has determined that 
no such opinion is required in this case because the 
preponderance of the evidence establishes that the veteran 
had no disease or injury affecting the hips or shoulders in 
service, so there is no reasonable possibility that such an 
opinion would substantiate any of the claims.  

The record also reflects that following the receipt of all 
pertinent evidence, the originating agency readjudicated the 
veteran's claims.  There is no indication in the record or 
reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Finality/new and material evidence

In general, Board decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that VA's 
statutory duty to assist the appellant in the development of 
the claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins 
v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

New and Material Evidence

The Board points out that, although the RO reopened the claim 
for service connection for a right hip disorder and 
adjudicated the claim on the merits, the Board must first 
examine whether the evidence warrants reopening of the claim.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

The veteran's claim of entitlement to service connection for 
a right hip disorder was denied by the Board in July 2000 
because there was "no competent evidence linking avascular 
necrosis of the right hip to service[, ]no competent evidence 
that the veteran had arthritis to a compensable degree within 
a year of his separation from service[, and ]no competent 
evidence demonstrating that avascular necrosis of the right 
hip is proximately due to or the result of his service-
connected lumbosacral strain."  

Since the July 2000 decision, additional evidence has been 
received.  That evidence includes the report of a March 2003 
VA examination and medical opinion with respect to secondary 
service connection for the bilateral hip disorder, and it 
also includes a May 2004 letter from the veteran's private 
physician, Michael A. Mont, M.D., which could be viewed as 
indicating that the veteran's right hip disorder originated 
in service.  The Board finds that this evidence is new and 
material with respect to the right hip disability, as it 
relates to an unestablished fact necessary to substantiate 
the claim; it is neither cumulative nor redundant of evidence 
already of record, and it raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim of 
entitlement to service connection for a right hip disorder is 
reopened, and the Board will consider the merits of all four 
issues in a common discussion below.

Service Connection

Service medical records show that the veteran was seen on a 
few occasions with back complaints but they are pertinently 
silent with respect to complaints related to the hips and 
shoulders.  They do not show that he was found to have a 
chronic right or left hip or shoulder disorder, nor did he 
complain of such.  The report of examination for discharge in 
March 1979 shows that the veteran's upper and lower 
extremities were found to be normal on clinical evaluation.  

Although the post-service medical evidence of record shows 
that the veteran currently has avascular necrosis of both 
hips and shoulders, there is no post-service medical evidence 
of a hip or shoulder disorder until at least 10 years after 
the veteran's discharge from service.  Moreover, the veteran 
filed a claim for service connection for a back disorder, 
immediately after discharge, and he did not mention a hip or 
shoulder disorder at that time.  VA orthopedic examinations 
conducted in May 1979, July 1980, July 1982, November 1984, 
October 1985, and December 1986, did not show any hip or 
shoulder disorder.  In February 1991, Pennsylvania MRI 
Associates interpreted the May 1979 VA examination results as 
showing normal femoral heads at that time.  

There is also no competent medical evidence purporting to 
establish a nexus between the veteran's current avascular 
necrosis or arthritis of the hips and shoulders and his 
military service.  Moreover, a VA physician who examined the 
veteran and reviewed the claims folder in March 2003 has 
opined that the veteran's current avascular necrosis of the 
hips is not etiologically related to his service-connected 
back disorder.

The veteran submitted a May 2004 letter from his private 
physician Michael A. Mont, M.D., which indicates that he had 
treated the veteran for twelve years.  Dr. Mont stated that, 
"[a]ccording to [the veteran], he was suffering with this 
osteonecrosis for quite some time [while] he was in the 
military service."  This appears to be a recitation of the 
veteran's statements.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) [a bare transcription of lay history, unenhanced 
by any additional medical comments by the physician, is not 
transformed into competent medical history].  Moreover, the 
Court has held that post-service reference by an examiner to 
injuries sustained in service, that is not accompanied by a 
review of service medical records by that examiner, is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  

In essence, the evidence of a nexus between the veteran's 
current hip and shoulder disabilities and his military 
service, or the service connected back disorder, is limited 
to the veteran's own statements.  This is not competent 
evidence of the alleged nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, the Board must conclude that 
the preponderance of the evidence is against the claims.


							(CONTINUED ON NEXT PAGE)



ORDER

Reopening of the claim of entitlement to service connection 
for a right hip disability is granted.

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


